orDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1, Li (US 2021/0223940 A1, Filed February 20, 2020) discloses a flexible display substrate, comprising: 
a flexible base, having a display region (Li at Fig. 3, display area AA) and a bonding region (Li at Fig. 3, peripheral area NA or bonding area 180); and 
a touch module, on a side of the flexible base, and having a plurality of touch electrodes (Li at Figs. 5, 7, touch chip 300 and touch electrodes 141), 
wherein each of the touch electrodes is connected to one connecting line (Li at Figs. 5, 7, touch electrodes 141 are connected to touch electrode leads 142), 
the touch electrodes are inside the display region (Li at Figs. 5, 7, touch electrodes 141 are disposed in display area AA), and 
the connecting line extends to the bonding region (Li at Fig. 7, touch electrode leads 142 extend through peripheral area NA to bonding area 180).
at least two of the connecting lines are connected to at least one pair of capacitor metal blocks, 
Park (US 2020/0211438 A1, Published July 2, 2020) discloses each pair of the capacitor metal blocks are symmetrically distributed along a bending line (Park at Fig. 2), and 
the flexible base is allowed to be bent along the bending line (Park at Fig. 2).
However, none of the prior art found by the Examiner discloses the claimed aspect of:  at least two of the connecting lines are connected to at least one pair of capacitor metal blocks. 

As to independent claims 11 and 18, each of these claims is allowable for similar reasoning given above for claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sanjiv D Patel whose telephone number is (571)270-5731. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sanjiv D. Patel/Primary Examiner, Art Unit 2622                                                                                                                                                                                                        
06/08/2022